Name: 93/431/EEC: Commission Decision of 28 June 1993 establishing the ecological criteria for the award of the Community eco-label to dishwashers
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  marketing;  electronics and electrical engineering;  environmental policy;  natural and applied sciences;  European construction
 Date Published: 1993-08-07

 Avis juridique important|31993D043193/431/EEC: Commission Decision of 28 June 1993 establishing the ecological criteria for the award of the Community eco-label to dishwashers Official Journal L 198 , 07/08/1993 P. 0038 - 0040 Finnish special edition: Chapter 15 Volume 12 P. 0233 Swedish special edition: Chapter 15 Volume 12 P. 0233 COMMISSION DECISION of 28 June 1993 establishing the ecological criteria for the award of the Community eco-label to dishwashers(93/431/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular Article 5 thereof, Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group; Whereas Article 10 (2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups; Whereas the second subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides further that product groups, the specific ecological criteria for each group and their respective periods of validity are to be established in accordance with the procedure laid down in Article 7 of that Regulation, following the consultation procedure provided for in Article 6 thereof; Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 7 of Regulation (EEC) No 880/92, HAS ADOPTED THIS DECISION: Article 1 The product group to which this Decision relates is defined as: dishwashers sold to the general public, (hereinafter referred to as 'the product group'). Article 2 The environmental performance of the product group shall be assessed by reference to the specific ecological criteria set out in the Annex. Article 3 The definition of the product group and the specific ecological criteria for the product group shall be valid until 30 June 1996. Article 4 This Decision is addressed to the Member States. Done at Brussels, 28 June 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 99, 11. 4. 1992, p. 1. ANNEX ECO-LABEL CRITERIA FOR DISHWASHERS A. Key Criteria These criteria are based on the major environmental impacts as highlighted in the cradle-to-grave assessment. The threshold levels must all be achieved in order to qualify for an eco-label. (i) Energy Consumption Standard size models (10 or more place settings) The machine must use less than or equal to 0,125 kWh of electrical energy per place setting in an IEC 436 test. Slimline and compact models (less than 10 place settings) The machine must use less than or equal to 0,15 kWh of electrical energy per place setting in an IEC 436 test. (ii) Water Consumption Standard size models (10 or more place settings) The machine must use less than or equal to 1,85 litres of water per place setting in an IEC 436 test. Slimline and compact models (less than 10 place settings) The machine must use less than or equal to 2,25 litres of water per place setting in an IEC 436 test. B. Best practice criteria Best practice criteria relate to features of a dishwasher which make a smaller contribution to the overall environmental impact of the product. The qualifying levels for these criteria reflect best environmental practice. All of these criteria must be achieved in order to qualify for an eco-label. (i) User instructions 1. The machine must have clear markings on it identifying the settings appropriate according to the type of load (e.g. glass, china, pots and pans, crockery) and degree of soil. 2. Where dry heat boost is provided, it must be an option; it should not occur automatically. 3. On the machine there must be clear instructions to use a full load wherever possible. 4. Clear instructions must be made available to the consumer providing: - advice on varying the detergent dosing according to the degree of soil, - advice on varying the salt dosing according to water hardness, - advice on the machine installation which makes the most appropriate use of the hot and cold fill, if available on the machine, including advice based on the fuel used for home water heating, - advice to avoid rinsing items before placing them in the dishwater, - advice on the best use of the rinse and hold option, if available, - advice on the best use of the dry heat boost option, if available, - information about the energy consumption of the machine for different programmes and with and without dry heat boost, - information about the water consumption of the machine for different programmes and options, - advice about te machine being made of materials which are recyclable and that it houd be disposed of accordingly. (ii) Encouragement to recycling Where they occur in components in quantities greater than 50 g the following polymeric materials must have a permanent marking identifying the material: - polypropylene, - polystyrene, - PVC, - HDPE, - LDPE, - ABS, - polyamide, - other. The marking must use the symbols or abbreviated terms given in ISO 1043. C. Performance criteria (i) Wash performance The machine must achieve at least a minimum wash efficiency of 85 % in an IEC 436 test. (ii) Drying efficiency The machine must achieve at least a minimum drying efficiency of 70 % in an IEC 436 test.